              Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG            44 filed
                            ECF No. 1677   Filed: 09/15/2020
                                               09/15/20       Page: 1
                                                          PageID.23115                   Page 1 of 2




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
     Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
         Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                   Filed: September 15, 2020




  Mr. David J. Weaver
  U.S. District Court
  for the Eastern District of Michigan
  231 W. Lafayette Boulevard
  Fifth Floor Theodore Levin U.S. Courthouse
  Detroit, MI 48226-0000

                       Re: Case No. 19-1220, USA v. Eugene Fisher
                           Originating Case No. : 2:15-cr-20652-3

  Dear Mr. Weaver,

     Enclosed is a copy of the mandate filed in this case.

                                                   Sincerely yours,

                                                   s/Zachary Love
                                                   Patricia Elder
                                                   Senior Case Manager

  cc: Mr. Andrew Goetz
      Mr. Daniel R. Hurley
      Mr. Kevin Michael Schad

  Enclosure
              Case: 19-1220 Document:
Case 2:15-cr-20652-GCS-DRG            44 filed
                            ECF No. 1677   Filed: 09/15/2020
                                               09/15/20       Page: 2
                                                          PageID.23116                      Page 2 of 2




                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT

                                             ________________

                                                No: 19-1220
                                             ________________

                                                                        Filed: September 15, 2020

  UNITED STATES OF AMERICA

                  Plaintiff - Appellee

  v.

  EUGENE FISHER

                  Defendant - Appellant



                                              MANDATE

       Pursuant to the court's disposition that was filed 08/19/2020 the mandate for this case hereby

  issues today.



  COSTS: None
